Citation Nr: 1316355	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to January 17, 2013, and greater than 50 percent thereafter for major depressive disorder.

2.  Entitlement to service connection for left knee osteoarthritis, to include as due to service-connected right knee retropatellar arthrosis.

3.  Entitlement to service connection for rheumatoid arthritis (also claimed as fibromyalgia), to include as due to service-connected lumbar degenerative changes with low back strain, right ankle arthrosis, and right knee retropatellar arthrosis.

4.  Entitlement to a disability rating greater than 10 percent for right retropatellar arthrosis.

5.  Entitlement to a disability rating greater than 20 percent effective April 8, 2007, for lumbar degenerative changes with low back strain.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for lumbar degenerative changes with low back strain.

This matter also is on appeal from an April 2005 rating decision in which the RO granted the Veteran's claim of service connection for major depressive disorder (which was characterized as major depression), assigning a 30 percent rating effective May 18, 2004.  Having reviewed the record evidence, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.  Although the Veteran requested a Travel Board hearing when she perfected a timely appeal in February 2006, she failed to report for this hearing when it was scheduled in September 2007.  Thus, her February 2006 Travel Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

In a May 2007 rating decision, the RO assigned a higher 20 percent rating effective April 8, 2007, for the Veteran's service-connected lumbar degenerative changes with low back strain.

In May 2009, the Board denied the Veteran's increased rating claim for lumbar degenerative changes with low back strain.  Both the Veteran, through an attorney, and VA's Office of General Counsel, appealed this decision to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Partial Remand ("Joint Motion") in February 2010.  Both parties also contended in the Joint Motion that the Veteran had submitted a timely notice of disagreement with the April 2005 rating decision which had granted service connection for major depressive disorder.  Citing Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), both parties argued that the Veteran's higher initial rating claim for major depressive disorder should be remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for the issuance of a Statement of the Case (SOC).  See Joint Motion dated February 1, 2010, at pp. 3-5.  The Court granted the Joint Motion later in February 2010, vacating and remanding that part of the Board's May 2009 decision which had denied an increased rating for the Veteran's service-connected lumbar degenerative changes with low back strain and directing that the Veteran's higher initial rating claim for major depressive disorder should be remanded to the RO/AMC for the issuance of an SOC.

This matter also is on appeal from a September 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for left knee osteoarthritis and for rheumatoid arthritis (also claimed as fibromyalgia) (which was characterized as rheumatoid arthritis).

In February 2011, the Board denied the Veteran's increased rating claim for lumbar degenerative changes with low back strain and remanded all of the Veteran's other currently appealed claims to the RO/AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's February 2011 remand directives.  The Board directed that the RO/AMC issue an SOC with respect to the Veteran's currently appealed claims other than her increased rating claim for lumbar degenerative changes with low back strain.  An SOC was issued to the Veteran and her service representative on these claims in November 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2011, the Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion with the Court appealing that part of the Board's February 2011 decision which denied an increased rating effective April 8, 2007, for her service-connected lumbar degenerative changes with low back strain.  Both parties agreed in the Joint Motion that they were not seeking to disturb that part of the Board's February 2011 decision which denied an increased rating prior to April 8, 2007, for the Veteran's service-connected lumbar degenerative changes with low back strain.  See Joint Motion dated August 1, 2011, at pp. 2.  The Court granted the Joint Motion later in August 2011.

In January 2012, the Board remanded this matter again to the RO/AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's January 2012 remand directives.  The Board directed that the RO/AMC attempt to obtain updated VA and private treatment records for the Veteran.  These records were obtained and associated with the claims file.  The Board also directed the RO/AMC to schedule the Veteran for an updated VA examination which occurred in December 2012.  See Stegall, 11 Vet. App. at 268; see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran perfected a timely appeal on her currently appealed claims other than her increased rating claim for lumbar degenerative changes with low back strain by submitting a substantive appeal (VA Form 9) in January 2013.  The Veteran checked a box on this form indicating that she wanted a new videoconference Board hearing be held at the RO on all of her currently appealed claims, to include her increased rating claim for lumbar degenerative changes with low back strain.

In a February 2013 rating decision, the RO assigned a higher initial 50 percent rating effective January 17, 2013, for the Veteran's service-connected major depressive disorder.  Later that same month, in February 2013 correspondence, the Veteran's service representative notified VA that she wanted to withdraw her appeal for a higher initial rating for major depressive disorder.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that she is not employable by reason of her service-connected disabilities.  The Veteran also filed a formal TDIU claim in March 2013.  Given the foregoing, the Board finds that a TDIU claim has been inferred from a review of the claims file.

The issues of entitlement to service connection for left knee osteoarthritis, to include as due to service-connected right knee retropatellar arthrosis, and for rheumatoid arthritis (also claimed as fibromyalgia), to include as due to service-connected lumbar degenerative changes with low back strain, right ankle arthrosis, and right knee retropatellar arthrosis, and entitlement to a disability rating greater than 10 percent for right retropatellar arthrosis, entitlement to a disability rating greater than 20 percent effective April 8, 2007, for lumbar degenerative changes with low back strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on her part.



FINDING OF FACT

In a February 25, 2013 letter, prior to the promulgation of a decision in this appeal, the Veteran, through her service representative, requested a withdrawal of her appeal with respect to the denial of her claim for an initial rating greater than 30 percent prior to January 17, 2013, and greater than 50 percent thereafter for major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial rating greater than 30 percent prior to January 17, 2013, and greater than 50 percent thereafter for major depressive disorder.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, in the currently appealed rating decision issued in April 2005, the RO granted the Veteran's claim of service connection for major depressive disorder (which was characterized as major depression), assigning a 30 percent rating effective May 18, 2004.  The Veteran has perfected a timely appeal on this claim.  As also noted in the Introduction, in a February 2013 rating decision, the RO assigned a higher initial 50 percent rating effective January 17, 2013, for the Veteran's service-connected major depressive disorder.  In a February 25, 2013 letter, prior to the promulgation of a decision in this appeal, the Veteran, through her service representative, requested a withdrawal of her appeal with respect to this claim.  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  Given the February 2013 correspondence from the Veteran's service representative requesting withdrawal of her appeal for an initial rating greater than 30 percent prior to January 17, 2013, and greater than 50 percent thereafter for major depressive disorder, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to an initial rating greater than 30 percent prior to January 17, 2013, and greater than 50 percent thereafter for major depressive disorder is dismissed.


REMAND

The Veteran contends that she is entitled to service connection for left knee osteoarthritis, to include as due to service-connected right knee retropatellar arthrosis, and for rheumatoid arthritis (also claimed as fibromyalgia), to include as due to service-connected lumbar degenerative changes with low back strain, right ankle arthrosis, and right knee retropatellar arthrosis.  She also contends that her service-connected right retropatellar arthrosis and lumbar degenerative changes with low back strain are both more disabling than currently evaluated.  The Board notes in this regard that, because it denied an increased rating prior to April 8, 2007 for lumbar degenerative changes with low back strain in February 2011, and because the Veteran did not appeal that part of the February 2011 Board decision to the Court, she only seeks an increased rating effective April 8, 2007, for lumbar degenerative changes with low back strain.  The Veteran finally contends that her service-connected disabilities prevented from securing or maintaining a substantially gainful occupation, entitling her to a TDIU.

As noted in the Introduction, the Veteran failed to report for her original Travel Board hearing when it was scheduled in September 2007 and her February 2006 Travel Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  In a substantive appeal (VA Form 9) filed at the RO in January 2013, the Veteran checked a box on this form indicating that she wanted a new videoconference Board hearing to be held at the RO on all of her currently appealed claims.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and her service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


